         Case 1:20-cv-05441-KPF Document 196 Filed 08/21/20 Page 1 of 1

                                                                 DLA Piper LLP (US)
                                                                 1251 Avenue of the Americas
                                                                 27th Floor
                                                                 New York, New York 10020-1104
                                                                 www.dlapiper.com

                                                                 Anthony Paul Coles
                                                                 T (212) 335-4844
                                                                 E anthony.coles@us.dlapiper.com



August 21, 2020


Hon. Katherine Polk Failla
United States District Court, Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Assoc. v. Bill de Blasio, No. 20-cv-05441 (KPF) (RWL)

Dear Judge Failla:

        On behalf of Plaintiffs (the “Unions”), we write to ask the Court to extend the stay of the
Court’s Order issued today until Wednesday, August 26, 2020, at 2pm. There were a number of
issues and findings raised by the Court, and we would like an opportunity to order and carefully
review the transcript that will be prepared with our clients as we make a final decision on whether
to seek an appeal at this time.

       We thank the Court for its consideration.

                                             Very truly yours,



                                             Anthony Paul Coles


cc:    All Counsel of Record (via ECF)
       failla_NYSDChambers@nysd.uscourts.gov
